Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alfred K. Dassler (Reg. No. 52,794) on 01/28/2021.

The application has been amended as follows (the following amendment is made relative to the claims set forth in the Examiner’s Amendment with the Notice of Allowance mailed 01/28/2021): 

Claim 10 was amended as follows, in order to correct a minor grammatical error in the Examiner’s Amendment of claim 10 set forth in the Notice of Allowance mailed 01/28/2021:
--10.  A method for making a press-fit connection between a press-fit element and a high-strength component, which comprises the steps of:
     providing the high-strength component, the high-strength component having a material thickness and an underside;
     making, with an aid of a punch and a punching die, a pre-shaped hole in the high-strength component  formed through the material thickness, the pre-shaped hole extending 
introducing the press-fit element via the collar into the hole with an aid of a die; and 
pressing the collar is merely by an upset process and pressed against the hole rim, and the collar providing a press-fit without the collar embracing the underside of the high-strength component in an area adjacent the pre-shaped hole.--

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678